Title: From Alexander Hamilton to James McHenry, [27 January–11 February] 1798
From: Hamilton, Alexander
To: McHenry, James



[New York, January 27–February 11] 1798

It may serve to prepare the way for a direct answer to the questions stated by the President to make some preliminary observations.

1   It is an undoubted fact that there is a very general and strong aversion to War in the minds of the people of this Country—and a considerable part of the community (though even this part has been greatly alienated from France by her late violent conduct towards this country) is still peculiarly averse to a War with that Republic.
2   A formal rupture between the two countries ipso facto carries matters to the greatest extremity, and takes all the chances of evil which can accrue from the Vengeance of France stimulated by success.
3   A mitigated hostility leaves still a door open to negotiation and takes some chances, to avoid some of the extremities of a formal war.
4   By a formal war with France there is nothing to be gained. Trade she has none—and as to territory, if we could make acquisitions they are not desireable.
These premisses if just lead to this conclusion, that in the event of a failure of the present attempt to negotiate, a truly vigorous defensive plan, with the countenance of a readiness still to negotiate, is the course adviseable to be pursued.
Then if one or more of our Commissioners remain in Europe it may be expedient to leave them there (say in Holland) to have the air of still being disposed to meet any opening to accommodation.
If they all Return, there is an end of that question, for they certainly are not to be sent back.
The further measures presumed to be expedient for the Government in the event supposed are—
1   To give permission to Merchant Vessels under proper guards to arm for defence.
2   To prepare as fast as possible a number of Sloops of War, say Twenty of from 10 to 20 guns each. Vessels already built may be procured fit for the purpose and perhaps in sufficient number.
3   To complete as fast as possible the three remaining Frigates.

4   To give authority to the President in case of open rupture to provide equip &c by such means as he shall judge best a number of ships of the line not exceeding ten in number. Tis not impossible these may be procured from G B—to be manned & commanded by us. A provisional negotiation for this purpose may be opened. The authority ought to be broad enough, though covert in the terms, to permit the contracting with a foreign power to take such a number of its navy into the pay of our Government.
In the first instance our Merchant & other armed vessels should be authorised to capture and bring or send in all vessels which may attack them and all French privateers which they may find hovering within  leagues of our Coast. The Vessels to be condemned & the crews liberated.
5   To this end and for more important reasons the Treaties of Alliance & Commerce between the UStates & France to be declared suspended.
6   A substantial regular Force of 20,000 men to be at once set on foot and raised as soon as may be. Of these not less than 2000 to be cavalry. An auxiliary provisional army to be likewise constituted of 30000. Infantry on the plan heretofore suggested.

7   To furnish the means all the sources of revenue to be immediately seized and put in action with boldness & a loan to the requisite extent on computation to be authorised.
The more Revenue we have the more vigour evidently we can act with & by taking a rank hold from the commencement we shall the better avoid an accumulation of debt. This object is all important nor do I fear any serious obstacles from popular opposition.
The measures to be taken by the Executive will therefore be—
To communicate to Congress with manly but calm and sedate firmness & without strut, the ill success of the attempt to negotiate & the circumstances attending it—
To deplore the failure of the measure—
To inculcate that the crisis is a very serious one & looking forward to possible events in Europe may involve the safety liberty & prosperity of this Country—
That the situation points out two objects 1 measures of immediate defence to our Commerce and 2 of ulterior security in the event of open Rupture. Towards these the abovementioned measures to be recommended but without detail as to numbers of Ships troops &c.
The idea to be thrown in that the hope of an accommodation without proceeding to open Rupture ought not to be abandoned or precluded while measures of self preservation ought not to be omitted or delayed & ought to be prosecuted with a vigour commensurate with the present urgency & eventual greatness of the danger.
The further idea ought to be thrown out that France by formally violating has in fact suspended the Treaties—that they ought consequently ad interim to be suspended by us—since the observance on one side & not on the other can only produce inconvenience & embarrassment.
The necessity of ample provision of revenue & force ought to be dwelt upon with emphasis accompanied by strong allusions to great future possible dangers. In all this a stile cautious, solemn, grave, but free from asperity or insult is all important.

An Embargo seems now to be out of place & ineligible.
With regard to Spain nothing more seems adviseable at present than to instruct our Minister at that Court to make respectful but energetic representations pressing the fulfilment of the Treaty. The less is done with her Officers here the better.
With regard to Holland or Portugal it is not perceived that any thing is requisite except to endeavour to continue & cultivate good understanding.
As to England it is believed to be best in any event to avoid alliance. Mutual interest will command as much from her as Treaty. If she can maintain her own ground she will not see us fall a prey—if she cannot, Treaty will be a feeble bond. Should we make a Treaty with her & observe it we take all the chances of her fall. Should France endeavour to detach us from a Treaty if made, by offering advantageous terms of Peace it would be a difficult & dangerous Task to our Government to resist the popular cry for acceptance of her terms. Twill be best not to be entangled.
Nothing more therefore seems proper to be done than through Mr. King to communicate the measures in Train—to sound as to cooperation in case of open Rupture, the furnishing us with naval force—pointing the cooperation to the Floridas Louisiana & South American possessions of Spain, if rupture as is probable shall extend to her. To prevail on Britain to lodge in her Minister here ample authority for all these purposes; but all this without engagement or commitment in the first instance. All on this side the Missippi must be ours including both Floridas. Twill be best to charge with the instructions a confidential Messenger.
In addition to these measures Let the President recommend a day to be observed as a day of fasting humiliation & prayer. On religious ground this is very proper—On political, it is very expedient. The Government will be very unwise, if it does not make the most of the religious prepossessions of our people—opposing the honest enthusiasm of Religious Opinion to the phrenzy of Political fanaticism. The last step appears to me of the most precious importance & I earnestly hope, it will by no means be neglected.
